 



Exhibit 10.1
SHAREHOLDERS AGREEMENT
By and Among
Haights Cross Communications, Inc.
The Investors
as defined herein
Dated as of August 10, 2007



 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page SECTION I — DEFINITIONS     1  
     Section 1.1.
  Construction of Terms     1  
     Section 1.2.
  Terms Not Defined     1  
     Section 1.3.
  Defined Terms     1  
 
            SECTION II — REPRESENTATIONS AND WARRANTIES     4  
     Section 2.1.
  Representations and Warranties of the Investors     4  
     Section 2.2.
  Representations and Warranties of the Company     4  
 
            SECTION III — RIGHTS TO PURCHASE     5  
     Section 3.1.
  Right to Participate in Certain Sales of Additional Securities     5  
     Section 3.2.
  Shareholder Acceptance     5  
     Section 3.3.
  Calculation of Pro Rata Allotment     5  
     Section 3.4.
  Sale to Third Party     5  
     Section 3.5.
  Exceptions to Pre-emptive Rights     5  
 
            SECTION IV — ELECTION OF DIRECTORS     6  
     Section 4.1.
  Board Composition     6  
     Section 4.2.
  Removal; Vacancies     6  
     Section 4.3.
  Voting     7  
     Section 4.4.
  Deadlocks     7  
     Section 4.5.
  Expenses     7  
 
            SECTION V — COVENANTS OF THE COMPANY     7  
     Section 5.1.
  Financial Statements, Reports, Etc     7  
     Section 5.2.
  Budgets     8  
     Section 5.3.
  Inspection, Consultation and Advice     8  
     Section 5.4.
  Restrictive Agreements Prohibited     8  
     Section 5.5.
  Affiliated Transactions     8  
     Section 5.6.
  Term     8  
 
            SECTION VI — MISCELLANEOUS PROVISIONS     8  
     Section 6.1.
  Survival of Covenants     8  
     Section 6.2.
  Legend on Securities     9  
     Section 6.3.
  Amendment and Waiver; Actions of the Board     9  
     Section 6.4.
  Effectiveness and Termination     9  
     Section 6.5.
  Notices     9  
     Section 6.6.
  Headings     10  
     Section 6.7.
  Counterparts     10  
     Section 6.8.
  Remedies; Severability     10  
     Section 6.9.
  Consent to Jurisdiction     10  
     Section 6.10.
  Entire Agreement     11  
     Section 6.11.
  Adjustments     11  
     Section 6.12.
  Law Governing     11  
     Section 6.13.
  Successors and Assigns     11  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  Page
EXHIBITS
       
 
       
Exhibit A -
  Form of Joinder Agreement    
Exhibit B
  Amendment to Bylaws    
 
       
SCHEDULES
       
Schedule A -
  Investors    

ii



--------------------------------------------------------------------------------



 



SHAREHOLDERS AGREEMENT
     THIS SHAREHOLDERS AGREEMENT (the “Agreement”) is made as of August 10,
2007, by and among Haights Cross Communications, Inc., a Delaware corporation
(the “Company”) the Persons identified on Schedule A hereto as the Investors
(each, an “Investor” and collectively, the “Investors”) and any other
Shareholder who from time to time becomes party to this Agreement by execution
of a Joinder Agreement in substantially the form attached hereto as Exhibit A.
The Investors and the other holders of Preferred Stock (as defined herein) are
sometimes referred to herein collectively as the “Shareholders,” and each
individually, a “Shareholder
     WHEREAS, certain Investors (the “Series A Investors”) are the beneficial
holders of the shares of the Company’s Series A Preferred Stock, par value
$0.001 per share (the “Series A Preferred Stock”) as set forth in Schedule A of
this Agreement;
     WHEREAS, certain Investors (the “Series B Investors”) are the beneficial
holders of the shares of the Company’s Series B Preferred Stock, par value
$0.001 per share (the “Series B Preferred Stock”) as set forth in Schedule A of
this Agreement;
     WHEREAS, on the date hereof, the Company and Investors are effecting a
recapitalization of the capital stock of the Company pursuant to that certain
Recapitalization Agreement by and between the Company and the Investors dated as
of [July], 2007 (the “Recapitalization Agreement”) whereby all shares of
Series A Preferred Stock, Series B Preferred Stock and the Company’s Series C
Preferred Stock, par value $0.001 per share, will be changed into shares of
Common Stock, and all the currently authorized Common Stock will be changed into
one share of Common Stock; and
     WHEREAS, it is a condition to the obligations of the Company and Investors
under the Recapitalization Agreement that this Agreement be executed by the
parties hereof, and the parties are willing to execute this Agreement and be
bound by the provisions hereof.
     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
and agreements hereinafter set forth, the parties hereto agree as follows:
SECTION I — DEFINITIONS
     Section 1.1. Construction of Terms. As used herein, the masculine, feminine
or neuter gender, and the singular or plural number, shall be deemed to be or to
include the other genders or number, as the case may be, whenever the context so
indicates or requires.
     Section 1.2. Terms Not Defined. Capitalized terms used herein and not
otherwise defined shall have the meanings ascribed to them in the
Recapitalization Agreement.
     Section 1.3. Defined Terms. The following capitalized terms, as used in
this Agreement, shall have the meanings set forth below.

 



--------------------------------------------------------------------------------



 



     An “Affiliate” of any Person means a Person that, directly or indirectly,
through one or more intermediaries, controls, is controlled by or is under
common control with the first mentioned Person. A Person shall be deemed to
control another Person if such first Person possesses, directly or indirectly,
the power to direct, or cause the direction of, the management and policies of
the second Person, whether through the ownership of voting securities, by
contract or otherwise.
     “Board of Directors” means the Board of Directors of the Company.
     “Common Stock” means the Common Stock and any other common equity
securities issued by the Company, and any other shares of stock issued or
issuable with respect thereto (whether by way of a stock dividend or stock split
or in exchange for or upon conversion of such shares or otherwise in connection
with a combination of shares, recapitalization, merger, consolidation or other
corporate reorganization).
     “Company” shall mean Haights Cross Communications, Inc., a Delaware
corporation and any successors thereto.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Major Investor” means the Series A Major Investor and the Series B Major
Investors.
     “Majority Vote of the Series A Major Investors” means a vote by holders
owning a majority of the Common Stock then held by the Series A Major
Investor(s), in their sole and absolute discretion.
     “Majority Vote of the Series B Major Investors” means a vote by holders
owning a majority of the Common Stock then held by the Series B Major Investors,
in their sole and absolute discretion.
     “Person” means an individual, a corporation, an association, a joint
venture, a partnership, a limited liability company, an estate, a trust, an
unincorporated organization and any other entity or organization, governmental
or otherwise.
     “Preferred Stock” means the Series A Preferred Stock, Series B Preferred
Stock and the Series C Preferred Stock, together with any shares issued or
issuable with respect thereto (whether by way of a stock dividend or stock split
or in exchange for or in replacement of such shares or otherwise in connection
with a combination of shares, recapitalization, merger, consolidation or other
corporate reorganization).
     “QPO” means the public offering of Common Stock or common stock of any
subsidiary of the Corporation registered on form S-1 (or any successor or
equivalent form) under, or registered under Section 5 of, the Securities Act,
with gross proceeds to the Company of at least $50,000,000.
     “Securities Act” means the Securities Act of 1933, as amended.

2



--------------------------------------------------------------------------------



 



     “Series A Preferred Stock” has that meaning ascribed to it in the
introduction to this Agreement.
     “Series A Major Investor” means Media/Communications Partners III Limited
Partnership and M/C Investors, L.L.C. and any of their affiliates as long as
collectively they hold 500,000 shares of Common Stock.
     “Series B Preferred Stock” has that meaning ascribed to it in the
introduction to this Agreement.
     “Series B Major Investors” means (i) Columbia Funds Master Investment
Trust-Columbia High Income Master Portfolio; Columbia Funds Variable Insurance
Trust 1 — Columbia High Yield Fund, Variable Series; The Mainstay Funds on
Behalf of its High Yield Corporate Bond Fund; The Mainstay Funds on Behalf of
its Diversified Income Fund; and Mainstay VP Series Fund, Inc. on Behalf of its
High Yield Corporate Bond Portfolio and any of their affiliates, as long as
collectively they beneficially own 500,000 shares of Common Stock
(ii) Quadrangle Debt Recovery Income Fund, LP, Quadrangle Debt Opportunities
Fund LP, QDRF Master LTD. and any of their affiliates, as long as collectively
they beneficially own 500,000 shares of Common Stock, (iii) Glenview Capital
Master Fund, Ltd., Glenview Institutional Partners, L.P., Glenview Capital
Partners, L.P. and any of their affiliates, as long as collectively they
beneficially own 500,000 shares of Common Stock and (iv) Deephaven Distressed
Opportunities Trading Ltd and any of its affiliates, as long as collectively
they continue to beneficially own 500,000 shares of Common Stock. For purposes
of this definition, the term “affiliate” with respect to a person shall mean any
investment advisor of such person, or any or other fund or custodial or other
account managed by such investment advisor; provided, however, that for purposes
of (i) above, “affiliate” shall be limited to accounts for which MacKay Shields
LLC acts as an investment adviser or sub-advisor; and the term “beneficially
own” with respect to a person shall mean the ownership of record by such person
or ownership through a brokerage or other similar custodial account for the
benefit of such person.
     “Series C Preferred Stock” means the Company’s Series C Preferred Stock,
par value $0.001 per share.
     “Shares” means, at any time, outstanding shares of Common Stock and any
other equity securities now or hereafter issued by the Company, and any other
shares of stock issued or issuable with respect thereto (whether by way of a
stock dividend, stock split or in exchange for or upon conversion of such shares
or otherwise in connection with a combination of shares, recapitalization,
merger, consolidation or other corporate reorganization).
     “Transaction Documents” shall mean this Agreement and the Recapitalization
Agreement.
     “Transfer” means any direct or indirect transfer, donation, sale,
assignment, pledge, hypothecation, grant of a security interest in or other
disposal or attempted disposal of all or any portion of a security, any interest
or rights in a security, or any rights under this Agreement. “Transferred” means
the accomplishment of a Transfer, and “Transferee” means the recipient of a
Transfer.

3



--------------------------------------------------------------------------------



 



SECTION II — REPRESENTATIONS AND WARRANTIES
     Section 2.1. Representations and Warranties of the Investors. Each of the
Investors, individually and not jointly, hereby represents, warrants and
covenants to the Company as follows: (a) such Investor has full authority and
power under its charter, by-laws, governing partnership agreement or comparable
document (if applicable) to enter into this Agreement and perform its
obligations hereunder; (b) this Agreement constitutes the valid and binding
obligation of such Investor enforceable against it in accordance with its terms,
except: (i) as limited by applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief, or other equitable
remedies, and (iii) to the extent the indemnification provisions may be limited
by applicable federal or state securities laws; and (c) the execution, delivery
and performance by such Investor of this Agreement: (i) does not and will not
violate any laws, rules or regulations of the United States or any state or
other jurisdiction applicable to such Investor, or require such Investor to
obtain any approval, consent or waiver of, or to make any filing with, any
person that has not been obtained or made; and (ii) does not and will not result
in a breach of, constitute a default under, accelerate any obligation under or
give rise to a right of termination of any indenture or loan or credit agreement
or any other agreement, contract, instrument, mortgage, lien, lease, permit,
authorization, order, writ, judgment, injunction, decree, determination or
arbitration award to which such Investor is a party or by which the property of
such Investor is bound or affected, or result in the creation or imposition of
any mortgage, pledge, lien, security interest or other charge or encumbrance on
any of the assets or properties of such Investor.
     Section 2.2. Representations and Warranties of the Company. The Company
hereby represents, warrants and covenants to the Investors as follows: (a) the
Company has full corporate authority and power to enter into this Agreement and
perform its obligations hereunder; (b) this Agreement constitutes the valid and
binding obligation of the Company enforceable against it in accordance with its
terms, except: (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief, or other equitable
remedies, and (iii) to the extent the indemnification provisions may be limited
by applicable federal or state securities laws; and (c) the execution, delivery
and performance by the Company of this Agreement: (i) does not and will not
violate any laws, rules or regulations of the United States or any state or
other jurisdiction applicable to the Company, or require the Company to obtain
any approval, consent or waiver of, or to make any filing with, any Person that
has not been obtained or made; and (ii) does not and will not result in a breach
of, constitute a default under, accelerate any obligation under or give rise to
a right of termination of any indenture or loan or credit agreement or any other
material agreement, contract, instrument, mortgage, lien, lease, permit,
authorization, order, writ, judgment, injunction, decree, determination or
arbitration award to which the Company is a party or by which the property of
the Company is bound or affected, or result in the creation or imposition of any
mortgage, pledge, lien, security interest or other charge or encumbrance on any
of the assets or properties of the Company.

4



--------------------------------------------------------------------------------



 



SECTION III — RIGHTS TO PURCHASE
     Section 3.1. Right to Participate in Certain Sales of Additional
Securities. The Company agrees that it will not sell or issue: (a) any shares of
capital stock of the Company, (b) securities convertible into or exercisable or
exchangeable for capital stock of the Company or (c) options, warrants or rights
carrying any rights to purchase capital stock of the Company, unless the Company
first submits a written notice to each Shareholder identifying the terms of the
proposed sale (including price, number or aggregate principal amount of
securities and all other material terms), and offers to each Shareholder the
opportunity to purchase its Pro Rata Allotment (as hereinafter defined) of the
securities (subject to increase for over-allotment if some Shareholders do not
fully exercise their rights) on terms and conditions, including price, not less
favorable than those on which the Company proposes to sell such securities to a
third party or parties. The Company’s offer pursuant to this Section 3.1 shall
remain open and irrevocable for a period of thirty (30) days following receipt
by the Shareholders of such written notice provided in accordance with
Section 6.5 hereof.
     Section 3.2. Shareholder Acceptance. Each Shareholder may elect to purchase
the securities offered pursuant to Section 3.1 by giving written notice thereof
to the Company within such 30-day period, including in such written notice the
maximum number of shares of capital stock or other securities of the Company
that the Shareholder wishes to purchase, including the number of such shares it
would purchase if one or more other Shareholders do not elect to purchase their
respective Pro Rata Allotments.
     Section 3.3. Calculation of Pro Rata Allotment. Each Shareholder’s “Pro
Rata Allotment” of such securities used for purposes of this Article III shall
be based on the ratio which the number of Shares owned by such Shareholder bears
to all of the issued and outstanding Shares as of the date of such written
offer. If one or more Shareholders do not elect to purchase their respective Pro
Rata Allotment, each of the electing Shareholders may purchase such shares on a
pro rata basis, based upon the relative holdings of Shares of each of the
electing Shareholders in the case of over-subscription.
     Section 3.4. Sale to Third Party. Any securities offered that are not
purchased by the Shareholders pursuant to the offer set forth in Section 3.1
above, may be sold by the Company, but only on terms and conditions not more
favorable than those set forth in the notice to Shareholders, at any time within
sixty (60) calendar days following the termination of the above-referenced
30-day period, but may not be sold to any other Person or on terms and
conditions, including price, that are more favorable to the purchaser than those
set forth in such offer or after such 60-day period without renewed compliance
with this Article III.
     Section 3.5. Exceptions to Pre-emptive Rights. Notwithstanding the
foregoing Sections 3.1 – 3.4, the right to purchase granted under this
Article III shall be inapplicable with respect to: (i) 300,000 shares of Common
Stock (as appropriately adjusted for any stock split, combination,
reorganization, recapitalization, reclassification, stock distribution, stock
dividend or similar event) issued or issuable in connection with, or upon the
exercise of, options or other awards granted or to be granted to employees,
officers or directors of the Company, including shares of Common Stock issued in
replacement of shares of such Common Stock repurchased or issuable upon the
exercise of any options to purchase shares of such Common Stock;

5



--------------------------------------------------------------------------------



 



(ii) securities issued as a result of any stock split, stock dividend,
reclassification or reorganization or similar event with respect to the Shares;
(iii) securities issued upon the exercise of warrants that were outstanding
immediately after the Closing; (iv) securities issued in connection with any
acquisition or merger that is approved by the Board of Directors; or
(v) securities issued in a QPO.
SECTION IV — ELECTION OF DIRECTORS
     Section 4.1. Board Composition. Each Shareholder agrees to vote all of his,
her or its Shares having voting power (and any other Shares over which he, she
or it exercises voting control), in connection with the election of Directors
and to take such other actions as are necessary so as to fix the number of
Directors at 6 and to elect and continue in office as Directors the following:
          (a) 5 Persons (each, an “Investor Director”), each nominated by one of
the Major Investors so that each Major Investor nominates one Director, which
Investor Directors shall initially be Christopher Gaffney designated by
Media/Communications Partners III Limited Partnership and M/C Investors, L.L.C.,
Eugene Davis designated by Columbia Funds Master Investment Trust-Columbia High
Income Master Portfolio; Columbia Funds Variable Insurance Trust 1 — Columbia
High Yield Fund, Variable Series; The Mainstay Funds on Behalf of its High Yield
Corporate Bond Fund; The Mainstay Funds on Behalf of its Diversified Income
Fund; and Mainstay VP Series Fund, Inc. on Behalf of its High Yield Corporate
Bond Portfolio, T.J. Vigliotta designated by Quadrangle Debt Recovery Income
Fund LP, Quadrangle Debt Opportunities Fund LP and QDRF Master Ltd., Curry Ford
designed by Glenview Capital Master Fund, Ltd., Glenview Institutional Partners,
L.P. and Glenview Capital Partners, L.P. and Phil Maslow designed by Deephaven
Distressed Opportunities Trading Ltd.;
          (b) the then current Chief Executive Officer of the Company (the “CEO
Director”) for so long as he or she is Chief Executive Officer of the Company,
which individual shall initially be Peter Quandt; provided that if for any
reason the CEO Director shall cease to serve as Chief Executive Officer of the
Company, each of the Shareholders shall promptly vote their respective shares to
remove him or her from the board if he or she has not resigned from such
position and to elect the person who replaces him or her as Chief Executive
Officer of the Company as the new CEO Director;
     Section 4.2. Removal; Vacancies. Each Shareholder agrees to vote all of
his, her or its Shares having voting power (and any other Shares over which he,
she or it exercises voting control), for the removal of any Director upon the
request of the Persons then entitled to nominate such Director as set forth in
Section 4.1 above, and for the election to the Board of Directors of a
substitute designated by such party in accordance with the provisions hereof.
Each Shareholder further agrees to vote all of his, her or its Shares having
voting power (and any other Shares over which he, she or it exercises voting
control) in such manner as shall be necessary or appropriate to ensure that any
vacancy on the Board of Directors occurring for any reason shall be filled only
in accordance with the provisions of this Article IV.

6



--------------------------------------------------------------------------------



 



     Section 4.3. Voting. Each Shareholder hereby agrees that each Investor
Director and the CEO Director is entitled to one vote, and no Shareholder shall
take any action to the contrary.
     Section 4.4. Deadlocks. Each Shareholder agrees to vote all of his, her or
its Shares having voting power (and any other Shares over which he, she or it
exercises voting control) to retain in place, during the term of this Agreement,
the amendment to the Bylaws of the Company in the form attached hereto as
Exhibit B, to put in effect a provision to the Bylaws of the Company to provide
a means of resolving any deadlock, or tie vote occurring hereafter or any matter
presented to the Board of Directors.
     Section 4.5. Expenses. The Company shall pay or promptly reimburse all of
the reasonable out-of-pocket expenses of all directors (other than any directors
who are employees of the Company, who shall be reimbursed in accordance with the
Company’s existing travel policy in attending meetings of the Board of Directors
and committees thereof. Directors other than employees of the Company may also
be paid customary fees.
SECTION V — COVENANTS OF THE COMPANY
     The Company covenants and agrees with each of the Major Investors that:
     Section 5.1. Financial Statements, Reports, Etc. The Company shall furnish
to each Major Investor the following reports:
          (a) Annual Financial Statements. Within ninety (90) days after the end
of each fiscal year of the Company, a consolidated balance sheet of the Company
and its subsidiaries, if any, as of the end of such fiscal year and the related
consolidated statements of income, Shareholders’ equity and cash flows for the
fiscal year then ended, prepared in accordance with generally accepted
accounting principles and certified by a firm of independent public accountants
of recognized national standing selected by the Board of Directors of the
Company;
          (b) Quarterly Financial Statements. Within forty (40) days after the
end of each fiscal quarter of the Company, a consolidated balance sheet of the
Company and its subsidiaries, if any, as of the end of such fiscal quarter and
the related consolidated statements of income and cash flows for the fiscal
quarter then ended, unaudited but prepared in accordance with generally accepted
accounting principles and certified by the Chief Financial Officer of the
Company, such consolidated balance sheet to be as of the end of such quarter and
such consolidated statements of income and cash flows to be for such quarter and
for the period from the beginning of the fiscal year to the end of such quarter,
in each case with comparative statements for the prior fiscal year;
          (c) Monthly Financial Statements. Within thirty (30) days after the
end of each month in each fiscal year (other than the last month in each fiscal
year), a consolidated balance sheet of the Company and its subsidiaries, if any,
and the related consolidated statements of income, unaudited but prepared in
accordance with generally accepted accounting principles and certified by the
Chief Financial Officer of the Company, such consolidated balance sheet to be as
of the end of such month and such consolidated statements of

7



--------------------------------------------------------------------------------



 




income to be for such month and for the period from the beginning of the fiscal
year to the end of such month, in each case with comparative statements for the
prior fiscal year; and
          (d) Other Information. Promptly, from time to time, such other
information regarding the business, prospects, financial condition, operations,
property or affairs of the Company and its subsidiaries as such Investor
reasonably may request.
     Section 5.2. Budgets. Within sixty (60) days prior to the end of each
fiscal year of the Company, the Company will prepare and submit to the board of
directors for its approval a preliminary annual operating budget of the Company
for the next succeeding year to be finalized by final fiscal year end results.
     Section 5.3. Inspection, Consultation and Advice. The Company shall permit
and cause each of its subsidiaries, if any, to permit each Shareholder and such
persons as each Major Investor may designate, at such Major Investor’s expense,
to visit and inspect any of the properties of the Company and its subsidiaries,
examine their books and take copies and extracts therefrom, discuss the affairs,
finances and accounts of the Company and its subsidiaries with their officers,
employees and public accountants (and the Company hereby authorizes said
accountants to discuss with such Shareholder and such designees such affairs,
finances and accounts), and consult with and advise the management of the
Company and its subsidiaries as to their affairs, finances and accounts, all at
reasonable times and upon reasonable notice during normal business hours and
provided that such Shareholder or designee has executed a confidentiality
agreement in substance and form reasonably acceptable to the Company.
     Section 5.4. Restrictive Agreements Prohibited. Neither the Company nor any
of its subsidiaries shall become a party to any agreement which by its terms
expressly restricts the Company’s performance of this Agreement or any other
Transaction Document.
     Section 5.5. Affiliated Transactions. All transactions by and between the
Company and any officer, employee, director, shareholder of the Company or
persons controlling or controlled by, under common control with or otherwise
affiliated with such officer, employee, director or shareholder shall be
conducted on an arm’s-length basis and shall be on terms and conditions no less
favorable to the Company than could be obtained from nonrelated persons.
     Section 5.6. Term. Notwithstanding Section 6.4 below, the covenants set
forth in Section 5.3 shall continue for so long as any Investor Director is a
member of the Board of Directors.
SECTION VI — MISCELLANEOUS PROVISIONS
     Section 6.1. Survival of Covenants. Each of the parties hereto agrees that
each covenant and agreement made by it in this Agreement or in any certificate,
instrument or other document delivered pursuant to this Agreement is material,
shall be deemed to have been relied upon by the other parties and shall remain
operative and in full force and effect after the date hereof regardless of any
investigation. This Agreement shall not be construed so as to confer any right
or benefit upon any Person other than the parties hereto and their respective
successors and permitted assigns to the extent contemplated herein.

8



--------------------------------------------------------------------------------



 



     Section 6.2. Legend on Securities. The Company and the Shareholders
acknowledge and agree that in addition to any other legend on the certificates
representing Shares held by them, substantially the following legends shall be
typed on each certificate evidencing any of the Shares held at any time by any
of the Shareholders:
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933 (THE “ACT”), OR ANY UNITED STATES STATE SECURITIES
OR BLUE SKY LAWS AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, HYPOTHECATED OR
OTHERWISE ASSIGNED EXCEPT (1) PURSUANT TO A REGISTRATION STATEMENT WITH RESPECT
TO SUCH SECURITIES WHICH IS EFFECTIVE UNDER THE ACT OR (2) PURSUANT TO AN
AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE ACT RELATING TO THE DISPOSITION
OF SECURITIES AND (3) IN ACCORDANCE WITH APPLICABLE STATE SECURITIES AND BLUE
SKY LAWS.
THE SHARES EVIDENCED HEREBY ARE SUBJECT TO A SHAREHOLDERS AGREEMENT, AS MAY BE
AMENDED FROM TIME TO TIME, (A COPY OF WHICH MAY BE OBTAINED UPON WRITTEN REQUEST
FROM THE COMPANY), AND BY ACCEPTING ANY INTEREST IN SUCH SHARES THE PERSON
ACCEPTING SUCH INTEREST SHALL BE DEEMED TO AGREE TO AND SHALL BECOME BOUND BY
ALL THE PROVISIONS OF THAT VOTING AGREEMENT.
     Section 6.3. Amendment and Waiver; Actions of the Board. Any party may
waive any provision hereof intended for its benefit in writing. No failure or
delay on the part of any party hereto in exercising any right, power or remedy
hereunder shall operate as a waiver thereof. The remedies provided for herein
are cumulative and are not exclusive of any remedies that may be available to
any party hereto at law or in equity or otherwise. This Agreement may be amended
with the prior written consent of the Company, a Majority Vote of the Series A
Major Investor(s) and a Majority Vote of the Series B Major Investors. Any
consent given as provided in the preceding sentence shall be binding on all
Shareholders; provided that any amendment that would materially and adversely
affect any Shareholder disproportionately more than any other Shareholder,
respectively, shall not be effective against such Shareholder, as the case may
be, without such Shareholder’s written consent with respect thereto. For the
avoidance of doubt, no amendment shall be effective that affects a Major
Investor’s rights to designate a Board member without the written consent of
such Major Investor.
     Section 6.4. Effectiveness and Termination. This Agreement shall become
effective immediately upon the Closing. This Agreement shall terminate, and have
no further force and effect, upon the earlier of (i) the Company consummating a
transaction or series of related transactions deemed to be a liquidation,
dissolution or winding up of the Company pursuant to the Company’s Second
Amended and Restated Certificate of Incorporation, as amended from time to time
and (ii) immediately prior to a QPO.
     Section 6.5. Notices. All notices required or permitted hereunder shall be
in writing and shall be deemed effectively given: (a) upon personal delivery to
the party to be notified; (b) when sent by confirmed telex or facsimile if sent
during normal business hours of the recipient, if not, then on the next business
day; (c) five days after having been sent by registered or

9



--------------------------------------------------------------------------------



 



certified mail, the return receipt requested, postage prepaid; or (d) the next
business day after deposit with a nationally recognized overnight courier,
specifying next day deliver, with written certification of receipt. All
communications shall be sent to the Company at the address or facsimile number
set forth on its signature page hereto, with a copy to Goodwin Procter LLP,
Exchange Place, Boston, MA 02109 and to each Investor at the address or
facsimile number set forth below such party’s signature hereto.
     Section 6.6. Headings. The Article and Section headings used or contained
in this Agreement are for convenience of reference only and shall not affect the
construction of this Agreement. The parties have participated jointly in the
negotiation and drafting of this Agreement and the other agreements, documents
and instruments executed and delivered in connection herewith with counsel
sophisticated in investment transactions. In the event an ambiguity or question
of intent or interpretation arises, this Agreement and the agreements, documents
and instruments executed and delivered in connection herewith shall be construed
as if drafted jointly by the parties and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any
provisions of this Agreement and the agreements, documents and instruments
executed and delivered in connection herewith.
     Section 6.7. Counterparts. This Agreement may be executed in one or more
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which together
shall be deemed to constitute one and the same agreement.
     Section 6.8. Remedies; Severability. It is specifically understood and
agreed that any breach of the provisions of this Agreement by any Person subject
hereto will result in irreparable injury to the other parties hereto, that the
remedy at law alone will be an inadequate remedy for such breach, and that, in
addition to any other legal or equitable remedies which they may have, such
other parties may enforce their respective rights by actions for specific
performance (to the extent permitted by law) and the Company may refuse to
recognize any unauthorized Transferee as one of its Shareholders for any
purpose, including, without limitation, for purposes of dividend and voting
rights, until the relevant party or parties have complied with all applicable
provisions of this Agreement.
     In the event that any one or more of the provisions contained herein, or
the application thereof in any circumstances, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions contained herein shall not be in any way impaired thereby, it being
intended that all of the rights and privileges of the parties hereto shall be
enforceable to the fullest extent permitted by law.
     Section 6.9. Consent to Jurisdiction. Each of the parties hereto consents
to exclusive jurisdiction, service of process and venue in the federal or state
courts of the State of Delaware for any claim, suit or proceeding arising under
this Agreement. Process in any such suit, action or proceeding may be served on
any party anywhere in the world, whether within or without the jurisdiction of
any such court. Without limiting the foregoing, each party agrees that service
of process on such party as provided in Section 6.5 shall be deemed effective
service of process on such party.

10



--------------------------------------------------------------------------------



 



     Section 6.10. Entire Agreement. This Agreement is intended by the parties
as a final expression of their agreement and intended to be complete and
exclusive statement of the agreement and understanding of the parties hereto in
respect of the subject matter contained herein.
     Section 6.11. Adjustments. All references to share prices and amounts
herein shall be equitably adjusted to reflect stock splits, stock dividends,
recapitalizations and similar changes affecting the capital stock of the
Company.
     Section 6.12. Law Governing. This Agreement shall be construed and enforced
in accordance with and governed by the laws of the State of Delaware (without
giving effect to principles of conflicts of law).
     Section 6.13. Successors and Assigns.
          (a) This Agreement shall be binding upon and inure to the benefit of
the respective successors and permitted assigns of the parties hereto as
contemplated herein, and any successor to the Company by way of merger or
otherwise shall specifically agree to be bound by the terms hereof as a
condition of such successor. Each Investor shall have the right to assign its
rights under this Agreement to any Transferee of such Investor’s Shares, and any
such Transferee shall be deemed within the definition of a “Investor”; provided,
that the rights afforded to a Series A Major Investor or a Series B Major
Investor shall only be transferable to transferee(s) or affiliated group(s) of
transferees of no less than 500,000 shares of common stock of the Company (as
appropriately adjusted for any stock split, combination, reorganization,
recapitalization, reclassification, stock distribution, stock dividend or
similar event); provided, further, that the right to designate a board member
shall only be transferable to a single transferee or affiliated group of
transferees that otherwise meets the foregoing ownership threshold requirement.
          (b) Each transferee or assignee of any Shares subject to this
Agreement shall continue to be subject to the terms hereof, and, as a condition
precedent to the Company’s recognizing such transfer, each transferee or
assignee shall agree in writing to be subject to each of the terms of this
Agreement by executing and delivering a Form of Joinder Agreement substantially
in the form attached hereto as Exhibit A. Upon the execution and delivery of a
Form of Joinder Agreement by any transferee, such transferee shall be deemed to
be a party hereto as if such transferee were the transferor and such
transferee’s signature appeared on the signature pages of this Agreement and
shall be deemed to be an Investor. The Company shall not permit the transfer of
the Shares subject to this Agreement on its books or issue a new certificate
representing any such Shares unless and until such transferee shall have
complied with the terms of this Section 6.12. Each certificate representing the
Shares subject to this Agreement if issued on or after the date of this
Agreement shall be endorsed by the Company with the legends set forth
Section 6.2.
[SIGNATURE PAGE FOLLOWS]

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Shareholders
Agreement to be duly executed as of the date first set forth above.
THE COMPANY:

            Haights Cross Communications, Inc.
      By:   /s/ Peter J. Quandt         Name:   Peter J. Quandt        Title:  
Chief Executive Officer     

INVESTORS:

         
 
  /s/ Peter J. Quandt
 
   
 
  Peter J. Quandt    
 
       
 
  SERIES A PREFERRED SHAREHOLDERS    
 
       
 
  Media/Communications Partners III Limited Partnership    
 
       
 
  By: M/C III L.L.C., its General Partner    

             
 
  By:   /s/ Christopher S. Gaffney
 
   
 
  Name:   Christopher S. Gaffney    
 
  Title:   Manager    
 
                M/C Investors L.L.C.    
 
           
 
  By::   /s/ Christopher S. Gaffney    
 
           
 
  Name:   Christopher S. Gaffney    
 
  Title:   Manager    

 



--------------------------------------------------------------------------------



 



                  SERIES B PREFERRED SHAREHOLDERS    
 
                Columbia Funds Master Investment Trust-
Columbia High Income Master Portfolio         By: MacKay Shields LLC, its
subadvisor    
 
           
 
  By:   /s/ J. Matthew Philo    
 
                Name: J. Matthew Philo         Title: Senior Managing Director  
 
 
                Columbia Funds Variable Insurance Trust 1-
Columbia High Yield Fund, Variable Series         By: MacKay Shields LLC, its
subadvisor    
 
           
 
  By:   /s/ J. Matthew Philo    
 
                Name: J. Matthew Philo         Title: Senior Managing Director  
 
 
                The Mainstay Funds on Behalf of its High
Yield Corporate Bond Fund         By: MacKay Shields LLC, its subadvisor    
 
           
 
  By:   /s/ J. Matthew Philo    
 
                Name: J. Matthew Philo         Title: Senior Managing Director  
 
 
                The Mainstay Funds on Behalf of its
Diversified Income Fund         By: MacKay Shields LLC, its subadvisor    
 
           
 
  By:   /s/ J. Matthew Philo    
 
                Name: J. Matthew Philo         Title: Senior Managing Director  
 
 
                Mainstay VP Series Fund, Inc. on Behalf of
its High Yield Corporate Bond Portfolio         By: MacKay Shields LLC, its
subadvisor    
 
           
 
  By:   /s/ J. Matthew Philo    
 
                Name: J. Matthew Philo         Title: Senior Managing Director  
 

 



--------------------------------------------------------------------------------



 



              Quadrangle Debt Recovery Income Fund LP     By: Quadrangle Debt
Recovery Advisors LP     Its: Advisor
 
       
 
  By:   /s/ Christopher Santana
 
            Name: Christopher Santana     Title: Managing Principal
 
            Quadrangle Debt Opportunities Fund LP     By: Quadrangle Debt
Recovery Advisors LP     Its: Advisor
 
       
 
  By:   /s/ Christopher Santana
 
            Name: Christopher Santana     Title: Managing Principal
 
            QDRF Master Ltd.     By: Quadrangle Debt Recovery Advisors LP    
Its: Advisor
 
       
 
  By:   /s/ Christopher Santana
 
            Name: Christopher Santana     Title: Managing Principal

 



--------------------------------------------------------------------------------



 



              Quadrangle Debt Recovery Income Fund Master Ltd     By: Quadrangle
Debt Recovery Advisors LP     Its: Advisor
 
       
 
  By:   /s/ Christopher Santana
 
            Name: Christopher Santana     Title: Managing Principal
 
            Quadrangle Debt Opportunities Fund Master Ltd     By: Quadrangle
Debt Recovery Advisors LP     Its: Advisor
 
       
 
  By:   /s/ Christopher Santana
 
            Name: Christopher Santana     Title: Managing Principal
 
            Glenview Capital Master Fund, Ltd.
 
       
 
  By:   /s/Mark Horowitz
 
            Name: Mark Horowitz     Title: Chief Operating Officer and General
Counsel
 
            Glenview Institutional Partners, L.P.
 
       
 
  By:   /s/Mark Horowitz
 
            Name: Mark Horowitz     Title: Chief Operating Officer and General
Counsel

 



--------------------------------------------------------------------------------



 



              Glenview Capital Partners, L.P.
 
       
 
  By:   /s/Mark Horowitz
 
            Name: Mark Horowitz     Title: Chief Operating Officer and General
Counsel
 
            Deephaven Distressed Opportunities Trading Ltd.
 
       
 
  By:   Jeffrey Golbus
 
            Name: Jeffrey Golbus     Title: Portfolio Manager

 



--------------------------------------------------------------------------------



 



SCHEDULE A
Peter J. Quandt
Media/Communications Partners III Limited Partnership
M/C Investors L.L.C.
Columbia Funds Master Investment Trust-Columbia High Income Master Portfolio
Columbia Funds Variable Insurance Trust 1 — Columbia High Yield Fund, Variable
Series
The Mainstay Funds on Behalf of its High Yield Corporate Bond Fund
The Mainstay Funds on Behalf of its Diversified Income Fund
Mainstay VP Series Fund, Inc. on Behalf of its High Yield Corporate Bond
Portfolio
Quadrangle Debt Recovery Income Fund LP
Quadrangle Debt Opportunities Fund LP
QDRF Master Ltd.
Glenview Capital Master Fund, Ltd.
Glenview Institutional Partners, L.P.
Glenview Capital Partners, L.P.
Deephaven Distressed Opportunities Trading Ltd.

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Form of Joinder Agreement
     The undersigned hereby agrees, effective as of the date hereof, to become a
party to that certain Shareholders Agreement (the “Agreement”) dated as of
                    , 2007, by and among Haights Cross Communications, Inc. (the
“Company”) and the parties named therein and for all purposes of the Agreement,
the undersigned shall be included within the term “Investor” (as defined in the
Agreement). The undersigned further confirms that the representations and
warranties contained in Section II of the Agreement are true and correct as to
the undersigned as of the date hereof. The address and facsimile number to which
notices may be sent to the undersigned is as follows:
Facsimile No.                                        .

     
 
   
 
  [NAME OF UNDERSIGNED]

 